     Case 3:19-cv-01753-JM-KSC Document 71 Filed 05/03/21 PageID.851 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA FOR                       Case No.: 19cv1753 JM (KSC)
     THE USE AND BENEFIT OF JUST
12
     CONSTRUCTION, INC.,
13                                     Plaintiff,
                                                        ORDER GRANTING PLAINTIFF’S
14   v.                                                 COUNSEL’S MOTION TO
15                                                      WITHDRAW
     K.O.O. CONSTRUCTION, INC.; and
16   GREAT AMERICAN INSURANCE
     COMPANY,
17
                                    Defendants,
18
19
     AND RELATED COUNTERCLAIMS.
20
21
22         On April 19, 2021, counsel for Just Construction Inc., (“JCI”) – Louis J. Blum and
23   Kelly A. Floyd of Finch, Thornton & Baird, LLP (“FTB”) – filed the instant motion to
24   withdraw as counsel of record for JCI “based on JCI’s failure to pay substantial amounts
25   owed to FTB” and “material breach of the services agreement with FTB.” (Doc. No. 60.)
26   By declaration, counsel avers that Mr. Romero was repeatedly advised that FTB would file
27   the instant motion to withdraw if payment issues were not resolved. (Doc. No. 60-1.)
28   Attached to the motion is a proof of service signed by an FTB employee stating that a copy

                                                    1
                                                                                19cv1753 JM (KSC)
     Case 3:19-cv-01753-JM-KSC Document 71 Filed 05/03/21 PageID.852 Page 2 of 3



 1   of the motion and its supporting declaration was mailed to Mr. Romero via Federal Express
 2   on April 19, 2021. On April 26, 2021, with the court’s permission, Defendants filed a
 3   statement of non-opposition that was conditional insofar as FTB is requesting a stay or
 4   continuance of the trial date. (Doc. No. 69.) On May 3, 2021, the court held a hearing on
 5   the motion during which Mr. Blum and Mr. Floyd appeared. Mr. Romero and counsel for
 6   Defendants also appeared.
 7         An attorney may not withdraw as counsel except by leave of court, permitting the
 8   party to either appear on the party’s own behalf or substitute other counsel in as counsel of
 9   record. CivLR 83.3(f)(1). The California Rules of Professional Conduct provide that
10   counsel may withdraw from representing a client where the client “breaches a material
11   term of an agreement with, or obligation, to the lawyer relating to the representation, and
12   the lawyer has given the client a reasonable warning after the breach that the lawyer will
13   withdraw unless the client fulfills the agreement or performs the obligation.” Cal. R. Prof.
14   Conduct, Rule 1.16(b). Additionally, “[a] lawyer shall not terminate a representation until
15   the lawyer has taken reasonable steps to avoid reasonably foreseeable prejudice to the
16   rights of the client, such as giving the client sufficient notice to permit the client to retain
17   other counsel.” Cal. R. Prof. Conduct, Rule 1.16(d). “In ruling on a motion to withdraw
18   as counsel, courts consider: (1) the reasons why withdrawal is sought; (2) the prejudice
19   withdrawal may cause to other litigants; (3) the harm withdrawal might cause to the
20   administration of justice; [and] (4) the degree to which withdrawal will delay the resolution
21   of the case.” See Golden Eye Media USA, Inc. v. Trolley Bags UK Ltd, Case No.: 3:18-cv-
22   02109-BEN-LL, 2021 WL 927359, at *3 (S.D. Cal. Mar. 11, 2021).
23         “Only natural persons representing their individual interests in propria persona may
24   appear in court without representation by an attorney permitted to practice pursuant to Civil
25   Local Rule 83.3”. CivLR 83.3(j). “All other parties, including corporations, partnerships
26   and other legal entities, may appear in court only through an attorney permitted to practice
27   pursuant to Civil Local Rule 83.3.” Id.; see also Laskowitz v. Shellenberger, 107 F. Supp.
28   397, 398 (S.D. Cal. 1952) (“Since a corporation cannot practice law, and can only act

                                                    2
                                                                                     19cv1753 JM (KSC)
     Case 3:19-cv-01753-JM-KSC Document 71 Filed 05/03/21 PageID.853 Page 3 of 3



 1   through the agency of natural persons, it follows that it can appear in court on its own
 2   behalf only through a licensed attorney.”). An unrepresented entity is subject to default.
 3   See United States v. High Country Broadcasting Co., Inc., 3 F.3d 1244 (9th Cir. 1993).
 4         Based on the papers filed by counsel for both parties, as well as the evidence taken
 5   and representations from counsel at the hearing, the court finds that FTB has continued to
 6   represent JCI without payment for an extended period of time. Moreover, no realistic plan
 7   for payment from JCI has been advanced to alleviate the financial hardship on FTB. FTB
 8   has advised the court it arranged for new counsel to substitute in for JCI provided a retainer
 9   or security be paid (or pledged) by JCI. Notwithstanding that the motion is unopposed,
10   KOO has advised the court that its non-opposition is conditioned on the trial being reset in
11   August of 2021, which comports with the court’s trial calendar. KOO’s non-opposition,
12   as well as the lingering COVID-19 symptoms of Mr. Romero at this juncture, weigh in
13   favor of continuing the June 14, 2021 trial to a later date.
14         Accordingly, Plaintiff’s counsel’s motion to withdraw as counsel of record for JCI
15   (Doc. No. 59) is GRANTED. The Clerk of Court SHALL update the docket to reflect the
16   withdrawal of Louis J. Blum and Kelly A. Floyd, of Finch of Thornton & Baird, as counsel
17   of record for JCI. The May 21, 2021 pretrial conference date and the June 14, 2021 trial
18   date, as well as related pre-trial dates and requirements, are VACATED. Mr. Blum and
19   Mr. Floyd SHALL immediately serve JCI with a copy of this order and, thereafter, file a
20   proof of service to confirm the same.          Additionally, Mr. Romero and any other
21   representative from JCI, along with Mr. Blum and/or Mr. Floyd, SHALL appear on
22   Monday, May 24, 2021 at 10:00 a.m. in Courtroom 5D for a status conference in order to
23   advise the court of any developments in securing new counsel, set a deadline to obtain new
24   counsel, and potentially set a new trial date in August of 2021.
25         IT IS SO ORDERED.
26    Dated: May 3, 2021
27
28

                                                   3
                                                                                   19cv1753 JM (KSC)
